IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-70,302-01


EX PARTE WILLIE TYRONE TROTTIE





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 663689-A IN THE 262ND DISTRICT COURT
HARRIS COUNTY



	Per Curiam.  
 

O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	In November 1993, Applicant was convicted of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim.
Proc., and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Trottie v. State, No. AP-71, 793 (Tex.
Crim. App. September 20, 1995)(not designated for publication).
	Applicant presents eight allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial court did not hold an evidentiary
hearing.  The trial court adopted the State's amended proposed findings of fact and
conclusions of law recommending that the relief sought be denied. 
	This Court has reviewed the record with respect to the allegations made by Applicant. 
We adopt the trial judge's findings and conclusions, with the exception of findings #65, #66,
and #67.  Based upon the trial court's findings and conclusions and our own review, we deny
relief. 
	IT IS SO ORDERED THIS THE 11TH DAY OF FEBRUARY, 2009.

Do Not Publish